Execution Draft
TERM SHEET
FOR
THE USE OF CASH COLLATERAL AND ADEQUATE PROTECTION
BY
OTTER TAIL AG ENTERPRISES, LLC,
AS DEBTOR IN POSSESSION,
IN ITS PROPOSED BANKRUPTCY CASE IN THE
UNITED STATES BANKRUPTCY COURT, DISTRICT OF MINNESOTA


Effective as of October 23, 2009


AGSTAR FINANCIAL SERVICES, PCA, as the cash collateral lender (the “Cash
Collateral Lender”), and MMCDC New Markets Fund II, LLC (“NMF”) hereby provide
OTTER TAIL AG ENTERPRISES, LLC, a Minnesota limited liability company (the
“Debtor”), with the following proposal for the use of cash collateral and
adequate protection during the Debtor’s proposed Chapter 11 case pursuant to the
terms of a cash collateral stipulation which is consented to by NMF (the “Cash
Collateral Stipulation”).


Reference is made herein to the following AgStar Loan Agreements (collectively,
the “AgStar Loan Agreements”):


 
a.
Master Loan Agreement dated March 28, 2007;



 
b.
First Supplement to the Master Loan Agreement (Construction and Term Loan) dated
as of March 28, 2007;



 
c.
Amended and Restated Master Loan Agreement dated as of June 23, 2008;



 
d.
Amended and Restated Second Supplement to the Master Loan Agreement (Term
Revolving Loan) dated as of June 23, 2008; and



 
e.
Second Amended and Restated Third Supplement to the Master Loan Agreement (the
“Revolving Line of Credit Loan”) dated as of June 23, 2008.



Reference is made herein to the following NMF Notes and Loan Agreements
(collectively, the “NMF Loan Agreements”):


 
a.
Senior Loan Note dated March 30, 200;



 
b.
Subordinate Loan Note dated March 30, 2007;



 
c.
Construction and Term Loan Agreement dated March 30, 2007.



Unless otherwise expressly defined herein, capitalized terms used herein shall
have the same meaning ascribed to them in the AgStar Loan Agreements. Terms and
conditions of the proposal are as follows:


Debtor:
 
Otter Tail Ag Enterprises, LLC, a Minnesota limited liability company, as Debtor
in Possession in its proposed Chapter 11 case in the United States Bankruptcy
Court, District of Minnesota (the “Debtor’s Chapter 11 Case”).

 

--------------------------------------------------------------------------------


 
Cash Collateral Lender:
 
AgStar Financial Services, PCA.
Prepetition Lenders:
 
Collectively the Cash Collateral Lender and NMF.
     
Prepetition Loans:
 
Collectively, all amounts due the Prepetition Lenders under the AgStar Loan
Agreements and the NMF Loan Agreements as of the Commencement Date.
     
Commencement Date:
 
The date the Interim Order is entered and becomes effective.
Cash Collateral:
 
As defined in § 363(a) of the Bankruptcy Code.
     
Purposes:
 
Cash Collateral may be used by the Debtor to fund the expenses set forth in the
budget attached as Exhibit A (the “Budget”). After making the Re-margin Payment,
to the extent there is, if any, excess cash generated above the Cash Beginning
Balance, as determined under the reports required under the Interim Order, the
Final Order, the Cash Collateral Stipulation or the other Cash Collateral
Documents, that excess cash shall be paid to the Cash Collateral Lender to be
applied to the reduction of the Revolving Line of Credit Loan.
         
Upon entry of the Interim Order approving the Cash Collateral Stipulation and
the other Cash Collateral Documents (excluding the Final Order), each of which
must be acceptable to the Cash Collateral Lender, and satisfaction of the
conditions precedent to the Debtor’s use of Cash Collateral set forth in the
Interim Order and the other Cash Collateral Documents (excluding the Final
Order), the Cash Collateral Lender shall authorize the use of Cash Collateral
for the purposes described in the Interim Order and the other Cash Collateral
Documents (excluding the Final Order) and itemized in the Budget, subject to the
terms and conditions set forth in the Interim Order and the other Cash
Collateral Documents (excluding the Final Order).
         
Upon entry of the Final Order on or before November 30, 2009, approving the Cash
Collateral Stipulation and other Cash Collateral Documents, each of which must
be acceptable to the Cash Collateral Lender, and satisfaction of the conditions
precedent to the Debtor’s use of Cash Collateral set forth in the Final Order,
the Cash Collateral Stipulation and the other Cash Collateral Documents, the
Cash Collateral Lender shall authorize the use of Cash Collateral for the
purposes described in the Final Order, the Cash Collateral Stipulation and the
other Cash Collateral Documents and itemized in the Budget, subject to the terms
and conditions set forth in the Final Order and the other Cash Collateral
Documents.
         
Nothing in the Interim Order, the Final Order, the Cash Collateral Stipulation
or the other Cash Collateral Documents shall bind the Cash Collateral Lender to
any Plan incorporating the terms set forth in the Cash Collateral Documents,
without the prior express written consent of the Cash Collateral Lender.

 
2

--------------------------------------------------------------------------------


 
Maturity Dates:
 
The Interim Order will mature on the earliest of (i) the entry of the Final
Order, (ii) November 30, 2009, or (iii) such earlier date as is provided in the
Interim Order or the other Cash Collateral Documents (excluding the Final Order)
(the “Interim Cash Collateral Order Maturity Date”).
         
The Cash Collateral Stipulation will mature on (i) February 28, 2010, or (ii)
such earlier date as is provided in the Final Order or the other Cash Collateral
Documents (the “Cash Collateral Maturity Date”).
     
Conditions Precedent To Allowing the
 
·
Execution and delivery of the Cash Collateral Stipulation satisfactory to the
Cash Collateral Lender;
Interim Use of Cash
Collateral:
 
·
Execution and delivery of such other notes, mortgages, security agreements,
control agreements, documents, and agreements as may be required by the Cash
Collateral Lender satisfactory to the Cash Collateral Lender (together with the
Cash Collateral Stipulation, the Interim Order and the Final Order, collectively
the “Cash Collateral Documents”);
 
 
·
Entry of the Interim Order;
 
 
·
All other conditions precedent to allowing the interim use of Cash Collateral as
set forth in the Interim Order and the other Cash Collateral Documents
(excluding the Final Order); and
   
·
Debtor shall pay to the Cash Collateral Lender the amount necessary to reduce
the Revolving Line of Credit to an amount no greater than 100% of the sum of the
Debtor’s Eligible Accounts Receivable and Eligible Inventory (“the Re-Margin
Payment”).
   
·
Debtor shall pay all interest accrued at the contract rate, rather than the
Default Rate, on the Prepetition Loans payable on or after October 1, 2009.
       
Conditions Precedent To Allowing the
 
·
Execution and delivery of the Cash Collateral Stipulation satisfactory to the
Cash Collateral Lender;
Final Use of Cash
 
·
Entry of the Final Order; and
Collateral:
 
·
All other conditions precedent to allowing the use of Cash Collateral set forth
in the Final Order, the Cash Collateral Stipulation and the other Cash
Collateral Documents.
     
Postpetition Security Interest:
 
The Debtor shall grant to the Cash Collateral Lender a first priority perfected
Security Interest in all of the real and personal property of the Debtor,
whether now owned or hereafter acquired (collectively, the
“Collateral”), including any Collateral acquired by the Debtor after the
commencement of the Debtor’s Chapter 11 Case, as such property is more fully
described in the AgStar Loan Agreements, which security interest shall have the
same priority, dignity and effect as the prepetition security interests, without
any requirement for the execution, delivery, recording or filing of any security
agreement, mortgage, deed of trust, control agreement, financing statement or
similar document, instrument or agreement covering such Collateral; provided,
however, that the Security Interests granted to the Cash Collateral Lender under
the Interim Order, the Final Order or the other Cash Collateral Documents shall
not extend to causes of action under Chapter 5 of the Bankruptcy Code or the
proceeds thereof.

 
3

--------------------------------------------------------------------------------


 

   
During the term of the Cash Collateral Stipulation, Debtor shall not grant or
permit any Security Interest in the Collateral to any other Person, other than
certain permitted liens agreed to by the Cash Collateral Lender (the “Permitted
Liens”).
     
Administrative Expense Claims:
 
The Cash Collateral Lender shall have all administrative expense priorities
allowed under Title 11 of the United States Code (the “Bankruptcy Code”).
     
Interest Rate:
 
Interest shall accrue on the Prepetition Loans at the Default Rate provided by
the AgStar Loan Agreements and the NMF Loan Agreements.
         
Interest shall be calculated in the manner set forth in the AgStar Loan
Agreements and the NMF Loan Agreements.
     
Adequate Protection and Interest Payments:
 
The Debtor shall provide to the Prepetition Lenders the following as and for
adequate protection during the term of the Cash Collateral Stipulation:
         
·
Accrued interest at the contract rate, rather than the Default Rate, on the
Prepetition Loans shall be paid by the Debtor to the Prepetition Lenders on the
first day of each month, beginning on October 1, 2009, and monthly thereafter,
through the Cash Collateral Maturity Date, to the Prepetition Lenders; provided,
however, that the rights of all interested parties to later assert that the
Adequate Protection Payments should be re-allocated to principal in accordance
with § 506 of the Bankruptcy Code are preserved.
           
·
Debtor shall maintain a minimum cash balance at all times through the Cash
Collateral Maturity Date of $2,000,000, measured as of the close of business
each Friday and included in the financial reports required herein.
           
·
Provide the Prepetition Lenders with the financial and operating reports set
forth herein.
           
·
The Debtor shall pay all real estate taxes and assessments on all of the
Collateral which become due and payable after the commencement of the Debtor’s
Chapter 11 Case, including the October 15, 2009, real estate taxes.
           
·
The Debtor shall maintain all of the Collateral and shall provide proof of
insurance as required by the AgStar Loan Agreements and the NMF Loan Agreements
to the Prepetition Lenders.

 
4

--------------------------------------------------------------------------------


 


Reports:
 
So long as the Debtor is utilizing Cash Collateral, the Debtor shall, unless the
Cash Collateral Lender shall otherwise consent in advance in writing:
           
·
Provide the Cash Collateral Lender with all reports required to be delivered by
the Debtor under Section 5.01(c) of the Master Loan Agreement.
   
·
Provide the Cash Collateral Lender with all reports filed with the United States
Trustee in the Debtor’s Chapter 11 Case;
   
·
By 5:00 p.m. (Central Time) on Thursday of each week, provide the Cash
Collateral Lender a weekly report comparing on a line item basis budgeted
amounts, as itemized in the Budget, to actual amounts disbursed during the
preceding week; and
   
·
By 5:00 p.m. (Central Time) on Thursday of each week, provide the Cash
Collateral Lender a weekly report itemizing all expenditures during the
preceding week for each of the following:
           
·
Corn;
   
·
Denaturant;
   
·
Chemicals;
   
·
Natural gas;
   
·
Electricity;
   
·
Water;
   
·
Transportation;
   
·
Rail car lease payments;
   
·
Fixed and variable terminal fees;
   
·
Plant overhead (non-labor);
   
·
Payroll;
   
·
Excise and sales taxes remitted;
   
·
Insurance;
   
·
Severance; and
   
·
All other expenses.
           
·
By 5:00 p.m. (Central Time) on Thursday of each week, provide the Cash
Collateral Lender its certification of the ledger balance of all deposit
accounts of the Debtor as of the close of business on the immediately preceding
Friday.
       
Plan of Reorganization:
  The Debtor shall file a plan of reorganization (the “Plan”), acceptable to the
Prepetition Lenders, on or before the Cash Collateral Maturity Date.            
At a minimum, the Plan shall not be deemed acceptable to the Prepetition Lenders
unless:              
·
The Plan provides for and treats the Prepetition Lenders as fully secured
creditors.

 
5

--------------------------------------------------------------------------------


 

     
·
The Plan provides that the Project will be free from any and all subordinate
mortgages, liens, and encumbrances, including any lessor’s interests, except as
may be accepted by the Prepetition Lenders.
Equity Commitments:
 
The Debtor shall obtain subscription letters, acceptable to the Prepetition
Lenders, in an amount not less than $6,000,000.00 on or before January 15, 2010.
The Debtor shall obtain subscription letters, acceptable to the Prepetition
Lenders, in an amount not less than $10,000,000 on or before February 28, 2010.
       
Sale of Ethanol Facility:
 
If no Plan acceptable to the Prepetition Lenders is filed by the Cash Collateral
Maturity Date, the Debtor shall file, within ten (10) Business Days thereafter,
a motion to sell the Debtor’s assets, including the ethanol production facility,
free and clear of interests, liens, encumbrances and claims pursuant to
Bankruptcy Code § 363(b) and (f). Such motion must be accompanied by sales
procedures acceptable to the Prepetition Lenders, including that any such sale
shall close not later than April 1, 2010.
           
Within ten (10) Business Days of filing such motion, the Debtor shall engage a
financial advisor reasonably acceptable to the Prepetition Lenders to manage the
sale of the ethanol facility.
       
Events of Default:
 
The occurrence of any of the following shall constitute an Event of Default
under the Cash Collateral Documents:
           
·
Failure to comply with the terms and conditions set forth in the Interim Order,
the Final Order, the Cash Collateral Stipulation, the other Cash Collateral
Documents, and the AgStar Loan Agreements (except those Events of Default set
forth in Section 6.01(g) of the Master Loan Agreement which constitutes one of
the AgStar Loan Agreements and except for any Event of Default arising as a
result of the filing or the pendency of the Debtor’s Chapter 11 Case);
   
·
If required under the Sale of Ethanol Facility provision, failure to retain and
employ a Financial Advisor acceptable to the Prepetition Lenders to manage the
sale of the ethanol facility;
   
·
Failure to deliver the weekly report comparing on a line item basis budgeted
amounts, as itemized in the Budget, to actual amounts disbursed;
   
·
Failure to maintain the $2,000,000 cash floor, measured as of the close of
business each Friday and included in the financial reports required herein,
subject to a cure period of five (5) business days;
   
·
The Debtor’s actual weekly disbursements, on a line item basis, are more than
ten percent (10%) in excess of the budgeted amounts, as itemized in the Budget,
excluding input commodities such as corn, natural gas, electricity and other
chemicals used for the production of ethanol;
   
·
Debtor shall not contract to purchase input commodities such as corn, natural
gas, electricity and other chemicals used for the production of ethanol for
prices 10% or more above fair market prices without the consent of the
Prepetition Lenders. Consent shall not be unreasonably withheld;

 
6

--------------------------------------------------------------------------------


 

   
·
Failure to deliver any other reports required under the Cash Collateral
Documents;
   
·
The Debtor rejects any long term ethanol or DDG marketing agreement, and fails
to replace such agreement with a similar agreement acceptable to the Cash
Collateral Lender;
   
·
On or before November 30, 2009, a Final Order acceptable to the Cash Collateral
Lender has not been entered;
   
·
The appointment of a trustee or an examiner with expanded powers in the Debtor’s
Chapter 11 Case;
   
·
The Debtor seeks an order dismissing the Debtor’s Chapter 11 Case without the
consent of the Cash Collateral Lender prior to the indefeasible payment in full
in cash of all obligations and indebtedness owing to the Prepetition Lenders;
   
·
The Debtor’s Chapter 11 Case is dismissed or converted to a case under Chapter 7
of the Bankruptcy Code; and
   
·
Such other Events of Default as are set forth in the Interim Order, the Final
Order or the other Cash Collateral Documents.
       
Remedies:
 
Upon the occurrence of an Event of Default, as defined in the Interim Order, the
Final Order, the Cash Collateral Stipulation or the other Cash Collateral
Documents:
           
·
The Cash Collateral Lender shall be entitled to exercise all of the remedies set
forth in the Interim Order, the Final Order, Cash Collateral Stipulation and the
other Cash Collateral Documents;
   
·
Immediately upon written notice from the Cash Collateral Lender, the Debtor
shall no longer be authorized to use Cash Collateral; and
   
·
The Prepetition Lenders, or either of them individually, shall be authorized to
file a motion seeking relief from the automatic stay and/or any and all other
remedies permitted under the Bankruptcy Code.
       
Financial Affairs:
 
The Cash Collateral Lender shall be authorized to discuss the Debtor’s financial
affairs with any potential investor identified to the Cash Collateral Lender in
writing by the Debtor, provided, however, the Cash Collateral Lender shall not
attempt to negotiate a sale of the Plant prior to the filing of the Debtor’s
motion to sell the plant pursuant to the Final Order.
       
Limited Carve-Out
 
The Cash Collateral Lender’s Postpetition Security Interest shall be subject to
payment of the Limited Carve-Out not to exceed $75,000 (the “Limited
Carve-Out”). The Limited Carve-Out may only be used for the payment of the
allowed fees and expenses of the U.S. Trustee’s office and professionals
retained pursuant to Bankruptcy Code § 327 or 1103(a) by the Debtor or any
statutory committee appointed in this Case (collectively “Professionals”).

 
7

--------------------------------------------------------------------------------


 

   
Prior to the Carve-Out Date, to the extent detailed in the Budget and subject to
the entry of an appropriate order of the Bankruptcy Court, the Debtor shall be
entitled to use the Cash Collateral to pay the allowed fees and expenses of
Professionals, except to the extent such fees and expenses are incurred in
prosecuting claims against the Prepetition Lenders or any in seeking to
invalidate, challenge, dispute, avoid, subordinate, hinder, delay or otherwise
attempt to prevent the enforcement by the Prepetition Lenders of its claims or
liens or realization upon the Collateral.
         
The Limited Carve-Out shall not be reduced by the amount of allowed fees and
expenses accrued, incurred, awarded or paid to Professionals prior to the
occurrence of the Carve-Out Date.
         
On the date earlier of (i) the Debtor’s receipt of written notice of an Event of
Default from the Cash Collateral Lender withdrawing the authorization to use the
Cash Collateral or (ii) within ten days of the Cash Collateral Maturity Date if
no acceptable Plan has been filed and no sales motion has been filed (the
“Carve-Out Date”), any amounts subsequently paid to Professionals by any means
will reduce the Limited-Carve Out on a dollar-for-dollar basis.
     
Expenses:
 
The claims of the Prepetition Lenders shall include the reasonable prepetition
and postpetition costs and expenses of the Prepetition Lenders, including,
without limitation, all legal fees, consultant fees, appraisal fees, financial
advisor fees, and other similar fees, and all such fees and expenses incurred in
connection with the pre-petition negotiations with Debtor, the negotiation and
preparation of the Cash Collateral Documents and in the handling of all matters
in this bankruptcy proceeding and any subsequent Chapter 11 or Chapter 7
proceedings, including, without limitation, the attorneys’ fees in any way
arising from or in connection with any action taken by the Prepetition Lenders
to monitor, advise, enforce or collect the Prepetition Obligations, or any other
document or agreement arising from or relating to the relationship between
Debtor and the Prepetition Lenders.
         
The Debtor shall reimburse the Prepetition Lenders for all such reasonable pre-
and postpetition costs and expenses described above to the extent allowed in the
Budget.

 
If not acted on, these terms will expire on October 23, 2009, at 5:00 p.m.
(CST). Please return a signed copy of this letter to evidence your acceptance of
the terms and conditions contained in this Term Sheet.


Sincerely,


AGSTAR FINANCIAL SERVICES, PCA,



/s/ Ron Monson
By:
Ron Monson
Its:
VP

 
8

--------------------------------------------------------------------------------


 
SIGNATURE PAGE TO
TERM SHEET
FOR
THE USE OF CASH COLLATERAL AND ADEQUATE PROTECTION
BY
OTTER TAIL AG ENTERPRISES, LLC,
AS DEBTOR IN POSSESSION,
IN ITS PROPOSED BANKRUPTCY CASE IN THE
UNITED STATES BANKRUPTCY COURT, DISTRICT OF MINNESOTA


This Term Sheet is accepted this 21st day of October 2009.


DEBTOR:


OTTER TAIL AG ENTERPRISES, LLC,
a Minnesota limited liability company


By
/s/ ANTHONY J. HICKS
 
Name:
ANTHONY J. HICKS
 
Title:
CEO

 
9

--------------------------------------------------------------------------------


 
EXHIBIT A


BUDGET


See attached
 
10

--------------------------------------------------------------------------------


 
Otter Tail Ag Enterprises, LLC
Weekly Cash-flow Statement
ACTUALS
 
Week Ending:
 
4-Sep
   
11-Sep
   
18-Sep
   
25-Sep
   
2-Oct
   
9-Oct
   
16-Oct
   
23-Oct
   
30-Oct
   
6-Nov
   
13-Nov
   
20-Nov
   
27-Nov
 
Working Days
 
7
   
6
   
7
   
7
   
5
   
7
   
7
   
7
   
7
   
6
   
7
   
7
   
7
 
Opening Balance
    2,493,409       2,482,027       2,417,157       3,001,722       3,308,479  
    3,781,074       3,552,985       4,476,349       4,736,368       4,614,787  
    3,765,930       4,723,557       4,769,501  
Wires/ACH in
                                                                               
                       
RPMG
    1,491,654       1,258,099       2,007,263       1,474,239       1,455,103  
    1,394,811       2,292,964       1,825,902       1,718,640       1,515,933  
    2,490,271       1,768,588       1,768,588  
CHS
    130,831       170,919       190,052       221,411       176,144      
239,073       244,027       291,283       197,839       197,839       230,812  
    230,812       230,812  
Wet Cake
    10,026       19,067       20,771       9,898       17,322       11,520      
10,178       12,826       27,529       29,495       34,411       34,411      
34,411  
Other Checks in
    1,155       1,684       366       75       321       1,030       3,265      
468                                          
Sub Total
    4,127,075       3,931,796       4,635,609       4,707,346       4,957,369  
    5,427,508       6,103,420       6,606,829       6,680,375       6,358,053  
    6,521,424       6,757,368       6,803,312  
Denaturant
    32,222               63,105       32,146       32,047       48,851      
30,704       65,880       39,100       41,003       47,836       47,836      
47,836  
Chemicals/ingredients
    63,820       179,186       23,694       33,919       37,079       22,631    
  166,187       109,822       72,695       72,695       72,695       72,695    
  72,695  
Electricity
            147,664               100,663               300,289              
92,682               100,000               100,000          
Payroll/Benefits
    1,970       100,000       13,413       56,743       55,755       9,819      
55,331       19,503               90,000               90,000          
Natural Gas
    119,291       119,291       143,024       15,525       120,449       151,263
      151,263       187,434       147,272       173,545       173,545      
173,545       173,545  
Corn payments
    1,330,000       940,000       1,270,000       1,130,000       885,000      
1,240,000       1,095,000       1,250,000       1,483,790       1,271,820      
1,483,790       1,483,790       1,483,790  
Insurance/Taxes
                                    25,393       36,283       1,440            
  25,393                                  
R&M/Supplies
    84,586       19,114       43,615       21,542       1,971       16,108      
45,900       53,817       15,000       15,000       15,000       15,000      
15,000  
Marketing/Fillng fees
                                                                    48,112      
3,500                       41,432  
Professional fees
            2,411       22,787       8,129       14,000       1,778       76,387
      89,511       41,000       94,000       0       0       71,000  
Interest/BB paydown
                                                                    174,455    
  653,618                       174,455  
Consultant
                                                                           
30,000                          
Leases/Rental
            4,456       48,767               3,472       41,943                
      10,272       41,943       0       0       13,272  
Miscellaneous
    13,159       2,517       5,482       200       1,130       5,558       4,858
      1,812       8,500       5,000       5,000       5,000       5,000  
Sub Total
    1,645,048       1,514,639       1,633,887       1,398,866       1,176,295  
    1,874,523       1,627,070       1,870,461       2,065,588       2,592,123  
    1,797,866       1,987,866       2,098,024  
End Balance
    2,482,027       2,417,157       3,001,722       3,308,479       3,781,074  
    3,552,985       4,476,349       4,736,368       4,614,787       3,765,930  
    4,723,557       4,769,501       4,705,288  
Weekly Cash Position
    -11,382       -64,870       584,565       306,757       472,595      
-228,089       923,364       260,019       -121,581       -848,857       957,627
      45,944       -64,214  
Average $/bu
  $ 3.34     $ 2.90     $ 3.08     $ 2.86     $ 3.28     $  3.31     $  3.53    
$ 3.85     $ 3.85     $ 3.85     $ 3.85     $ 3.85     $ 3.85  
Total Bushels
    398,442       324,013       412,537       394,763       269,748      
374,599       310,105       385,000       385,000       330,000       385,000  
    385,000       385,000  
Gallons per bushel
    2.79       2.79       2.79       2.79       2.79       2.79       2.79      
2.79       2.79       2.79       2.79       2.79       2.79  
Number of Etoh gallons
    1,111,653       903,996       1,150,978       1,101,389       752,597      
1,045,131       865,192       1,074,150       1,074,150       920,700      
1,074,150       1,074,150       1,074,150  
Ethanol price per gallon
  $ 1.57     $ 1.57     $ 1.57     $ 1.57     $ 1.75     $ 1.75     $ 1.75     $
1.75     $ 1.75     $ 1.78     $ 1.78     $ 1.78     $ 1.78  
Advance Rate
                                  $ 1.60     $ 1.60     $ 1.60     $ 1.60     $
1.60     $ 1.65     $ 1.65     $ 1.65     $ 1.65  
RPMG Proj/CBOT
                                  $ 1.87     $ 1.87     $ 1.87     $ 1.87     $
1.87     $ 1.90     $ 1.90     $ 1.90     $ 1.90  
Basis
                                  $ (0.12 )   $ (0.12 )   $ (0.12 )   $ (0.12 )
  $ (0.12 )   $ (0.12 )   $ (0.12 )   $ (0.12 )   $ (0.12 )
Natural gas
  $ 4.27     $ 4.27     $ 4.27     $ 4.27     $ 4.49     $ 4.49     $ 4.49     $
4.49     $ 4.49     $ 5.29     $ 5.29     $ 5.29     $ 5.29  
Transportation
                                  $ 0.51     $ 0.51     $ 0.51     $ 0.51     $
0.51     $ 0.51     $ 0.51     $ 0.51     $ 0.51  
NYMEX
                                  $ 3.98     $ 3.98     $ 3.98     $ 3.98     $
3.98     $  4.78     $ 4.78     $ 4.78     $ 4.78  
Natural Gas (use)
                                    32,800       32,800       32,800      
32,800       32,800       32,800       32,800       32,800       32,800  
DDGS (tons)
                            11,553       1,678       2,331       1,930      
2,396       2,396       2,053       2,396       2,396       2,396  
DDGS $/ton
                          $ 70.31     $ 70.30     $ 70.93     $  75.67     $
82.59     $  82.59     $ 96.35     $ 96.35     $ 96.35     $ 96.35  
% of Corn
                                    60 %     60 %     60 %     60 %     60 %    
70 %     70 %     70 %     70 %
Ton of corn
                                  $ 117     $ 118     $ 126     $ 138     $ 138
    $ 138     $ 138     $ 138     $ 138  
WDGS $/ton 
  $  -     $  -     $  -     $  21.27     $  23.43     $  23.64     $  25.22    
$   27.53     $  27.53     $  34.41     $  34.41     $  34.41     $  34.41  
% of Corn
                                    20 %     20 %     20 %     20 %     20 %    
25 %     25 %     25 %     25 %
WDGS (tons)
                            3,501       714       1,000       1,000       1,000
      1,000       857       1,000       1,000       1,000  

 

--------------------------------------------------------------------------------


 
Week Ending:
4-Dec
 
11-Dec
 
18-Dec
 
25-Dec
 
1-Jan
 
8-Jan
 
15-Jan
 
22-Jan
 
29-Jan
 
5-Feb
 
12-Feb
 
19-Feb
 
26-Feb
     
Working Days
7
 
6
 
7
 
7
 
6
 
7
 
7
 
7
 
6
 
7
 
7
 
7
 
6
 
Total's
 
Opening Balance
  4,705,288     4,518,753     4,600,130     5,107,648     4,967,324    
4,640,969     4,697,463     5,098,112     5,147,805     4,622,885     4,609,515
    4,403,343     4,985,616      
Wires/ACH in
                                                                         
520,483   $ 520,483.22  
RPMG
  1,707,979     1,463,982     2,261,090     1,707,979     1,430,768    
1,669,229     2,203,385     1,669,229     1,430,768     1,664,261     1,664,261
    2,302,306     1,426,510   $ 45,063,800.82  
CHS
  230,812     197,839     230,812     238,118     204,101     238,118    
238,118     238,118     204,101     238,118     238,118     238,118     204,101
  $ 5,690,446.60  
Wet Cake
  34,411     29,495     34,411     35,500     30,429     35,500     35,500    
35,500     30,429     35,500     35,500     35,500     30,429   $ 709,966.35  
Other Checks in
                                                                              $
8,364.69  
Sub Total
  6,678,489     6,210,069     7,126,442     7,089,246     6,632,622    
6,583,817     7,174,466     7,040,959     6,813,103     6,560,765     6,547,394
    6,979,268     7,167,139   $ 51,993,061.68  
Denaturant
  48,194     41,309     48,194     48,194     41,784     48,748     48,748    
48,748     41,784     49,301     49,301     49,301     42,258   $ 1,134,429.98  
Chemicals/
ingredients
  72,695     72,695     72,695     72,695     72,695     72,695     72,695    
72,695     72,695     72,695     72,695     72,695     72,695   $ 1,944,847.63  
Electricity
  100,000           100,000           100,000           100,000          
100,000           100,000           100,000   $ 1,541,297.60  
Payroll/Benefits
  90,000           90,000           90,000           90,000           90,000    
      90,000           90,000   $ 1,122,533.53  
Natural Gas
  204,114     204,114     204,114     204,114     214,151     214,151    
214,151     214,151     214,151     248,493     281,293     314,093     346,893
  $ 4,926,975.94  
Corn payments
  1,483,790     1,271,820     1,483,790     1,530,760     1,312,080    
1,530,760     1,530,760     1,530,760     1,312,080     1,530,760     1,530,760
    1,530,760     1,312,080   $ 35,237,940.00  
Insurance/Taxes
                                                                              $
88,508.16  
R&M/Supplies
  15,000     15,000     15,000     15,000     15,000     15,000     15,000    
15,000     15,000     15,001     15,002     15,003     15,004   $ 556,663.48  
Marketing/Fillng fees
                    41,432                             50,639                  
    50,639   $ 235,752.21  
Professional fees
  69,000     0     0     20,000     69,000     0     0     0     69,000     0  
  0     0     69,000   $ 717,003.47  
Interest/BB paydown
                    174,455                             174,455                
      174,455   $ 1,525,891.09  
Consultant
  30,000                       30,000                             30,000        
            $ 120,000.00  
Leases/Rental
  41,943     0     0     10,272     41,943     0     0     6,800     45,415    
0     0     6,800     3,472   $ 320,767.41  
Miscellaneous
  5,000     5,000     5,000     5,000     5,000     5,000     5,000     5,000  
  5,000     5,000     5,000     5,000     5,000   $ 128,215.99  
Sub Total
  2,159,737     1,609,939     2,018,794     2,121,921     1,991,653    
1,886,354     2,076,354     1,893,154     2,190,218     1,951,250     2,144,051
    1,993,652     2,281,495   $ 49,600,826.48  
End Balance
  4,518,753     4,600,130     5,107,648     4,967,324     4,640,969    
4,697,463     5,098,112     5,147,805     4,622,885     4,609,515     4,403,343
    4,985,616     4,885,644   $ 4,885,644.20  
Weekly Cash
Position
  -186,535     81,377     507,519     -140,324     -326,355     56,494    
400,649     49,694     -524,920     -13,370     -206,171     582,273     -99,972
       
Average $/bu
$ 3.85   $ 3.85   $  3.85   $ 3.98   $ 3.98   $ 3.98   $ 3.98   $ 3.98   $  3.98
  $ 3.98   $ 3.98   $ 3.98   $ 3.98   $ 3.70  
Total Bushels
  385,000     330,000     385,000     385,000     330,000     385,000    
385,000     385,000     330,000     385,000     385,000     385,000     330,000
    9,524,207  
Gallons per bushel
  2.79     2.79     2.79     2.79     2.79     2.79     2.79     2.79     2.79  
  2.79     2.79     2.79     2.79        
Number of Etoh gallons
  1,074,150     920,700     1,074,150     1,074,150     920,700     1,074,150  
  1,074,150     1,074,150     920,700     1,074,150     1,074,150     1,074,150
    920,700        
Ethanol price per gallon
$ 1.72   $ 1.72   $ 1.72   $ 1.72   $ 1.68   $ 1.68   $ 1.68   $ 1.68   $ 1.68  
$ 1.68   $ 1.68   $ 1.68   $ 1.68        
Advance Rate
$ 1.59   $  1.59   $ 1.59   $ 1.59   $ 1.55   $ 1.55   $ 1.55   $ 1.55   $ 1.55
  $ 1.55   $ 1.55   $ 1.55   $ 1.55        
RPMG Proj/CBOT
$ 1.84   $ 1.84   $  1.84   $ 1.84   $ 1.80   $ 1.80   $ 1.80   $ 1.80   $ 1.80
  $ 1.80   $ 1.80   $ 1.80   $ 1.80        
Basis
$ (0.12 ) $ (0.12 ) $ (0.12 ) $ (0.12 ) $ (0.12 ) $ (0.12 ) $ (0.12 ) $ (0.12 )
$ (0.12 ) $ (0.12 ) $ (0.12 ) $ (0.12 ) $ (0.12 )      
Natural gas
$ 6.22   $ 6.22   $ 6.22   $ 6.22   $ 6.53   $ 6.53   $ 6.53   $ 6.53   $ 6.53  
$ 7.58   $ 8.58   $  9.58   $ 10.58        
Transportation
$ 0.51   $ 0.51   $ 0.51   $ 0.51   $ 0.51   $ 0.51   $ 0.51   $  0.51   $ 0.51
  $ 1.51   $ 2.51   $ 3.51   $ 4.51        
NYMEX
$ 5.71   $ 5.71   $ 5.71   $ 5.71   $ 6.02   $ 6.02   $ 6.02   $ 6.02   $ 6.02  
$ 6.07   $ 6.07   $ 6.07   $ 6.07        
Natural Gas (use)
  32,800     32,800     32,800     32,800     32,800     32,800     32,800    
32,800     32,800     32,800     32,800     32,800     32,800        
DDGS (tons)
  2,396     2,053     2,396     2,396     2,053     2,396     2,396     2,396  
  2,053     2,396     2,396     2,396     2,053        
DDGS $/ton
$ 96.35   $ 96.35   $ 96.35   $ 99.40   $ 99.40   $ 99.40   $ 99.40   $  99.40  
$ 99.40   $ 99.40   $ 99.40   $ 99.40   $ 99.40        
% of Corn
  70 %   70 %   70 %   70 %   70 %   70 %   70 %   70 %   70 %   70 %   70 %  
70 %   70 %      
Ton of corn
$ 138   $ 138   $ 138   $ 142   $ 142   $ 142   $ 142   $ 142   $ 142   $ 142  
$ 142   $ 142   $ 142        
WDGS $/ton
$ 34.41   $ 34.41   $ 34.41   $  35.50   $ 35.50   $ 35.50   $ 35.50   $ 35.50  
$ 35.50   $ 35.50   $ 35.50   $ 35.50   $  35.50        
% of Corn
  25 %   25 %   25 %   25 %   25 %   25 %   25 %   25 %   25 %   25 %   25 %  
25 %   25 %      
WDGS (tons)
  1,000     857     1,000     1,000     857     1,000     1,000     1,000    
857     1,000     1,000     1,000     857        

 

--------------------------------------------------------------------------------


 
Otter Tail Ag Enterprises, LLC
Monthly Cash-flow Statement


   
September
   
October
   
November
   
December
   
January
   
February
       
Working Days
 
27
   
33
   
27
   
27
   
33
   
27
   
Total's
 
Opening Balance
    2,493,409       3,308,479       4,614,787       4,705,288       4,967,324  
    4,622,885        
Wires/ACH in
            0       0               0       520,483     $ 520,483.22  
RPMG
    6,231,255       8,687,420       7,543,380       7,141,030       8,403,379  
    7,057,338     $ 45,063,800.82  
CHS
    713,213       1,148,366       890,274       897,580       1,122,557      
918,456     $ 5,690,446.60  
Wet Cake
    59,762       79,375       132,727       133,816       167,357       136,929
    $ 709,966.35  
Other Checks in
    3,280       5,085       0       0       0       0     $ 8,364.69  
Sub Total
    9,500,920       13,228,724       13,181,168       12,877,714      
14,660,617       13,256,091     $ 51,993,061.68  
Denaturant
    127,473       216,582       184,512       185,892       229,810      
190,161     $ 1,134,429.98  
Chemicals/ingredients
    300,619       408,414       290,780       290,780       363,475      
290,780     $ 1,944,847.63  
Electricity
    248,327       392,971       200,000       200,000       300,000      
200,000     $ 1,541,297.60  
Payroll/Benefits
    172,126       140,408       180,000       180,000       270,000      
180,000     $ 1,122,533.53  
Natural Gas
    397,131       757,681       694,179       816,458       1,070,756      
1,190,771     $ 4,926,975.94  
Corn payments
    4,670,000       5,953,790       5,723,190       5,770,160       7,216,440  
    5,904,360     $ 35,237,940.00  
Insurance/Taxes
    0       88,508       0       0       0       0     $ 88,508.16  
R&M/Supplies
    168,857       132,796       60,000       60,000       75,000       60,010  
  $ 556,663.48  
Marketing/Filing fees
    0       48,112       44,932       41,432       50,639       50,639     $
235,752.21  
Professional fees
    33,327       222,677       165,000       89,000       138,000       69,000  
  $ 717,003.47  
Interest/BB paydown
    0       174,455       828,073       174,455       174,455       174,455    
$ 1,525,891.09  
Consultant
    0       0       30,000       30,000       30,000       30,000     $
120,000.00  
Leases/Rental
    53,223       55,686       55,215       52,215       94,158       10,272    
$ 320,767.41  
Miscellaneous
    21,358       21,858       20,000       20,000       25,000       20,000    
$ 128,215.99  
Sub Total
    6,192,440       8,613,937       8,475,880       7,910,390       10,037,732  
    8,370,447     $ 49,600,826.48  
End Balance
    3,308,479       4,614,787       4,705,288       4,967,324       4,622,885  
    4,885,644     $ 4,885,644.20  
Monthly Cash Position
    815,070       1,306,308       90,501       262,036       -344,439      
262,759          
Average $/bu
  $ 3.05     $ 3.45     $  3.85     $ 3.89     $  3.98     $ 3.98     $ 3.70  
Total Bushels
    1,529,755       1,724,452       1,485,000       1,485,000       1,815,000  
    1,485,000       9,524,207  
Gallons per bushel
    2.79       2.79       2.79       2.79       2.79       2.79          
Number of Etoh gallons
    4,268,016       4,811,221       4,143,150       4,143,150       5,063,850  
    4,143,150          
Ethanol price per gallon
  $  1.57     $ 1.75     $ 1.78     $ 1.72     $ 1.68     $ 1.68          
RPMG Proj/CBOT
          $ 1.87     $ 1.90     $ 1.84     $ 1.80     $ 1.80          
Basis
          $ (0.12 )   $ (0.12 )   $ (0.12 )   $ (0.12 )   $ (0.12 )        
Natural gas
  $ 4.40     $ 4.49     $ 5.29     $ 6.22     $ 6.22     $ 7.58          
Transportation
          $ 0.51     $ 0.51     $ 0.51     $ 0.51     $ 1.51          
NYMEX
          $ 3.98     $ 4.78     $ 5.71     $ 6.02     $ 6.07          
Natural Gas (use)
    -       32,800       32,800       32,800       32,800       32,800          
DDGS (tons)
    9,518       10,730       9,240       9,240       11,293       9,240        
 
DDGS $/ton
  $ -     $ 73.98     $ 96.35     $ 97.14     $ 99.40     $ 99.40          
% of Corn
            60 %     70 %     70 %     70 %     70 %        
Ton of corn
  $ 109     $ 123     $ 138     $ 139     $ 142     $ 142          
WDGS $/ton
  $ -     $ 24.66     $ 34.41     $ 34.69     $ 35.50     $ 35.50          
% of Corn
            20 %     25 %     25 %     25 %     25 %        
WDGS (tons)
   
3,857
      4,714       3,857       3,857       4,714       3,857          




--------------------------------------------------------------------------------

